Citation Nr: 1545946	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for diabetes mellitus with erectile dysfunction, claimed as due to exposure to herbicides.  

3.  Entitlement to service connection for eosinophilic granulation of the lung, claimed as due to exposure to herbicides.  

4.  Entitlement to service connection for pleural effusion, claimed as due to exposure to herbicides.  

5.  Entitlement to service connection for hepatocellular disease, claimed as due to exposure to herbicides.  

6.  Entitlement to service connection for a respiratory condition, to include asthma.  

7.  Entitlement to service connection for pain in all the joints and body aches, also claimed as osteoarthritis. 

8.  Entitlement to service connection for chronic gastritis.  

9.  Entitlement to service connection for hearing problems.  

10.  Entitlement to service connection for vision problems.  

11.  Entitlement to service connection for urinary incontinence. 

12.  Entitlement to service connection for cortex inflammation.  

13.  Entitlement to service connection for jungle rash of both feet.  

14.  Entitlement to service connection for hypoglycemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In March 2011, the Veteran perfected an appeal as to the issues of entitlement to service connection for prostate cancer, diabetes mellitus with erectile dysfunction, eosinophilic granulation of the lung, and pleural effusion.  At that time, the Veteran did not request a Board hearing.  In a subsequent February 2014 correspondence, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  In January 2015, the Veteran perfected an appeal as to the remaining issues.  At that time, the Veteran again requested a Travel Board hearing.  In an October 2015 correspondence, the Veteran's representative confirmed the Veteran's request for a Travel Board hearing.  To date, the Veteran has not been scheduled for the requested hearing and there is no indication in the record that the Veteran has withdrawn his request for a Travel Board hearing.

A veteran has a right to a hearing before the issuance of a Board decision.  
38 C.F.R. § 3.103(a), (c) (2015).  Therefore, the Veteran should be scheduled for a Travel Board hearing in accordance with his expressed request.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015).  Under applicable regulation, a hearing on appeal will be granted if an appellant expressed a desire to appear in person.  
38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the RO.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




